Name: Council Regulation (EEC) No 1386/77 of 21 June 1977 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6. 77 Official Journal of the European Communities No L 158/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1386/77 of 21 June 1977 amending Regulation (EEC) No 1121US on the common organization of the market in cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, once activities in the cereals sector develop in these departments and acquire a certain importance for the local economy, there are no longer any grounds for excluding from Community financing the expenditure incurred there under the Community rules applicable to the sector concerned, HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be added to Regulation (EEC) No 2727/75 : Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 227 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (*), Whereas the expenditure incurred by the Member States as a result of the obligations arising from the application of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regula ­ tion (EEC) No 1 1 51 /77 (3), is financed by the Guarantee Section of the European Agricultural Guid ­ ance and Guarantee Fund in accordance with Articles 2 and, 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy (% as last amended by Regulation (EEC) No 2788/72 (5).; Whereas, however, pursuant to Article 227 (2) of the Treaty and in the absence of provisions to the contrary to be adopted by the Council , this Commu ­ nity financing does not apply to expenditure arising from the application of Regulation (EEC) No 2727/75 in the French overseas departments ; Article 23a Article 40 (4) of the Treaty and the relevant provi ­ sions for the implementation of Article 40, shall , as far as the Guarantee Section of the European Agricultural Guidance and Guarantee Fund is concerned, apply to the French overseas depart ­ ments in respect of the products referred to in Article 1 .' Article 2 This Regulation shall enter into force on 1 August 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at LuxÃ ©mbourg, 21 June 1977. For the Council The President J. SILKIN (') Opinion delivered on 17 June 1977 (not yet published in the Official Journal). (2) OJ No L 281 , 1 . 11 . 1975, p . 1 . (3 ) OJ No L 136, 2/ 6 . 1977, p. 1 . (&lt;) OJ No L 94, 28 . 4 . 1970, p . 13 . (5 ) OJ No L 295, 30 . 12 . 1972, p . 1 .